ALLOWANCE
Claims 1-20 are allowed. Claims 1, 8 and 15 are the Independent claims.
This application claims Foreign priority to (CN) 202010885692.8 filed 8/28/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The claims describe determining an initial ranking in descending order for target objects of a sequence having correlation degrees to a target user. Object features of the target objects are determined and then input to a re-ranking model. The re-ranking model having an encoder and decoder. The encoder represents a class of neural networks such as a recurrent neural network (RNN) (see specification paragraph 61). The encoder encodes the object features to obtain a context representation vector for the target object sequence which is then processed into a first output vector having the same number of dimensions as the plurality of target objects. The output vector is then processed using a SoftMax function to determine a normalized probability distribution of the output vector resulting in generation of scores which are then used to output the re-ranking of the target objects in a descending order for display. These features improve object re-ranking by considering influence among the various target objects which can reasonably range the target objects to maximize the user feedback when displaying the target object sequence to a target user (see specification paragraph 20). Furthermore these steps are considered significantly more than an abstract idea since they process previously ranked data within a model that comprises an encoder that generates an output vector sharing the target object dimensions resulting in full consideration of the mutual influence among target objects to produce a more reasonable final ranking result.
The cited art of Burges (U.S. 7,689,615) teaches improving the ranking of items by re-ranking decreasing subsets of high ranked items in separate stages (see abstract). Nowhere does Burges teach or suggest using an encoder of a re-ranking model to produce an output vector matching the target object dimension subjected to a SoftMax function to generate scores for re-ranking the target objects for display.
The cited reference of Qiu (U.S. 8,126,883) discloses re-ranking search results based on a search query using a re-ranking expression (see abstract). Qiu fails to teach or suggest using an encoder of a re-ranking model to produce an output vector matching the target object dimension subjected to a SoftMax function to generate scores for re-ranking the target objects for display.
Furthermore none of the cited art teaches or suggest the claimed features. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
References Cited
The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chan et al. (U.S. 9,799,327) discloses “Speech Recognition With Attention-Based Recurrent Neural Network”
Rao et al. (U.S. Pub 2016/0351188) discloses “Learning Pronunciations From Acoustic Sequences”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached on M-F 10:30am-7:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
2/25/2022